       Case 1:19-cv-07385-KPF Document 27 Filed 12/20/19 Page 1 of 2



                                       YINGHUI HE
                                     ATTORNEY AT LAW
                               139 CENTRE STREET, PH111,
                                    NEW YORK, NY 10013
                       TEL: (212) 226-4481          FAX: (212) 226-1198
                             Email: yinghuihelawfirm@yahoo.com

                                                              December 20, 2019
The Honorable Katherine Polk Failla
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square-Courtroom 618
New York New York 10007

                          Re: Antolin vs. N Corporation, et al
                            Case No.: 1:19-cv-07385 KPF
Dear Judge Failla,

I would like to apologize that I was unable to timely respond to the Plaintiff’s attorney false
allegation dated December 12, 2019 due to my severe cold.

After the November6th hearing, Plaintiff’s attorney Mr Stuart H. Finkelstein called my office
a few times to see if my client was willing to settle it for $20,000. I advised him that my
client is a small business owner and could not afford that much but he does want to settle it
if his client can lower the demand. Then Mr Finkelstein got upset. He claimed “ that your
client 2017 tax return showed some ridiculous income, your client must have hidden his
income. I will report your client to IRS then I guarantee your client has to shut down his
business”. I informed my client same. My client said he is not afraid of that. He is not
hidden any penny to the IRS. he only opened the restaurant in October 2017, and in fact he
did not make any money.

Later Mr Finkelstein called my office again for the inspection of the premises. I advised that
my client does not want to give him an access because his client has never been to the
restaurant and all the allegations are false except for the exterior entrance of the restaurant
which he might just use google map to randomly identify his target. For an example: in
contradiction to Plaintiff’s Complaint#11 (IV) all the routes throughout the restaurant are
MORE THAN 36-inch-wide (IV) maneuvering clearances can make 180 degree (VI) there is
no service counter in the restaurant (VIII) all the accessible pathway is over 36 inch. One of
bathrooms has sufficient clear floor space and turning radius. Even though again my client
asked to present his offer to settle the case or asked the Court to postpone our case
hearing due to Mr Finkelstein’s formerly criminal indictment by United States of America in
this Court with index #19MAG10645.

Mr. Finkelstein got furiously upset again about my client’s proposal. He shouted at me that
“I guarantee that I will finish to trial your case before my own case is in trial. I don’t care
about my case and also, I guarantee that your client has to reimburse my client at least
$25,000. He further proclaimed “I guarantee that your client also has to spend a lot of
       Case 1:19-cv-07385-KPF Document 27 Filed 12/20/19 Page 2 of 2



money to make the repairs. Finally, he stated “I guarantee that your client also has to pay
me all my legal fee”. After that I hanged up the phone.

Your honor, the Plaintiff’s attorney is formerly indicted on criminal charges for the
fraud which is directly related to the serial type of cases he falsely filed in this
manner. We respectfully request the Court to adjourn this subject case until his
criminal charges are finalized.

The criminal indictment of the Plaintiff’s attorney by United States of America in this Court
with index #19MAG10645.


Thank you for your consideration and I hope that your Honor could decide favorably
for our clients on this matter.
                                                      Very truly yours,

                                                        _______________
                                                        Ying Hui He, Esq.
